United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-1628
                      ___________________________

                                 Karen Babcock

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

   Carolyn W. Colvin, Acting Commissioner, Social Security Administration

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
               for the Western District of Arkansas - Harrison
                               ____________

                         Submitted: October 31, 2013
                          Filed: November 5, 2013
                                [Unpublished]
                               ____________

Before LOKEN, BYE, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       Karen Babcock appeals the district court’s1 order affirming the denial of
disability insurance benefits as of February 10, 2004. Upon de novo review, see
McDade v. Astrue, 720 F.3d 994, 997-98 (8th Cir. 2013), we find that the
administrative law judge’s (ALJ’s) decision is supported by substantial evidence on
the record as a whole. Specifically, we find that (1) the ALJ’s credibility
determination is entitled to deference, see Renstrom v. Astrue, 680 F.3d 1057, 1067
(8th Cir. 2012); (2) Babcock failed to meet her burden of showing that she was
disabled under Listing 9.08A, see Carlson v. Astrue, 604 F.3d 589, 593 (8th Cir.
2010) (burden is on claimant to establish she meets all criteria for listing); (3) the
opinions of treating neurologist Bruce Robbins that Babcock met the criteria for
Listing 9.08A, and about her residual functional capacity (RFC), were not entitled to
great weight for the reasons the ALJ cited, see McDade, 720 F.3d at 999-1000
(treating physician’s opinion was properly discounted because it was unclear whether
his use of term “disabled” comported with use of term under Social Security Act and
regulations, and it appeared to rely largely on claimant’s own subjective reports of
limitations and symptoms); see also Wildman v. Astrue, 596 F.3d 959, 964 (8th Cir.
2010) (treating physician’s opinion properly discounted as it consisted of checklist
forms, cited no medical evidence, and provided little to no explanation); and (4) the
ALJ’s RFC determination was based on consideration of the relevant factors and some
medical evidence, as required, see Myers v. Colvin, 721 F.3d 521, 527 (8th Cir.
2013).2 The judgment of the district court is affirmed.
                        ______________________________




      1
        The Honorable Erin Setser, United States Magistrate Judge for the Western
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
      2
       We do not address the matters Babcock has abandoned on appeal. See Hacker
v. Barnhart, 459 F.3d 934, 937 n.2 (8th Cir. 2006).

                                         -2-